DETAILED ACTION
This is a final Office action addressing applicant’s response 10 September 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are cancelled.
Claims 25 and 26 are pending and examined.

Drawings
Figs. 1A and Fig 2B are entered.
Fig. 4 is not entered as it contains new matter.  The step “press and allowed to cure” did not appear in the disclosure as originally filed.  As a result, it is considered new matter.

Specification
Applicant’s substitute specification dated 10 September 2021, is entered.

New matter objection to the Specification:
The amendment filed 10 September 2021, is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The 

Page 6, the language “hybrid vertical grain torsion box filled with rigid foam core inside…”.
Page 6, the language, “that one-half of the block would be inside the vacant opening (4) and the other half, otherwise exposed, would be inserted into the adjoining panel vacancy for connecting the two panels together…”.

The language noted above did not appear in the disclosure as originally filed, nor can one having ordinary skill in the art conclude that this language was inherent nor otherwise in applicant’s possession at the time of filing.  As a result, the language is considered new matter.

Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 25 is objected to because of the following informalities: for clarity, the examiner suggests the following ; placing said first stile…”.  Appropriate correction is required.

Allowable Subject Matter
Claims 25 and 26 would be allowable upon overcoming the objection above.

Response to Arguments
Applicant provided no arguments regarding the reply, so the examiner reserves comment at this time.

Applicant’s courtesies are appreciated and the examiner is willing to discuss the case in an interview after final to bring the present application to closure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055.  The examiner can normally be reached on M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649